t c memo united_states tax_court patrick c badell and lillian a badell petitioners v commissioner of internal revenue respondent ronald l wilson and donna m wilson petitioners v commissioner of internal revenue respondent docket nos filed date ronald l wilson for petitioners timothy s sinnott for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ income_tax and determined that petitioners are ' these cases were consolidated for trial briefing and opinion by order of this court on date liable for a penalty as follows patrick c badell and lillian a badell accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure ronald l wilson and donna m wilson accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure petitioners patrick badell badell and ronald wilson wilson are the sole shareholders of badell and wilson p c b éw an s_corporation b w performed legal services for w r kelso co inc kelso and kelso constructed a roof on the badells’ residence in b w’s fiscal_year kelso reported dollar_figure of income on its return based on the legal services it received in lieu of payment of dollar_figure it billed to b w for the roof construction kelso credited its accounts_payable to b w in the same amount béw did not try to collect from kelso for the legal services b w had performed in bé éw’s fiscal_year or report as income the roofing services it received after concessions the issues for decision are whether b w received barter income of dollar_figure from badell wilson’s b w fiscal_year ended june - kelso in the form of roofing services kelso provided to badell in b éw’s fiscal_year we hold that it did whether b w may deduct costs it advanced on behalf of its clients of dollar_figure for fiscal_year and dollar_figure for fiscal_year we hold that it may not whether petitioners patrick badell and lillian badell the badells and petitioners ronald wilson and donna wilson the wilsons are liable for the accuracy-related_penalty for negligence under sec_6662 for and we hold that they are section references are to the internal_revenue_code in effect during the years in issue rule references are to the tax_court rules_of_practice and procedure references to badell and wilson are to patrick badell and ronald wilson respectively findings_of_fact some of the facts have been stipulated and are so found a petitioners the badells lived in indianapolis indiana when they filed their petition the wilsons lived in rushville indiana when they filed their petition b badell wilson p c badell and wilson are attorneys they each own percent of the stock of b w an s_corporation incorporated on date b w’s office is located in rushville badell was bé w’s - - president and wilson was its secretary-treasurer during the years in issue badell and wilson were the only attorneys b w employed during the years in issue b éw is engaged in the general practice of law and isa fiscal_year cash-basis taxpayer bé éw represents clients in minor criminal matters divorces bankruptcies and personal injury cases b w also prepares income_tax federal estate_tax and indiana inheritance_tax returns for its clients wilson usually prepares those tax returns cc b éw’s payment of client costs b w paid various expenses for its clients during the years in issue such as court fees fees for court reporter services witness fees and charges for medical records and inquiries to the indiana bureau of motor vehicles b w recorded these expenses on its books as costs advanced b w also made cash advances during the years in issue to clients whom they believed were destitute b w required its personal injury clients to agree to reimburse b w for any costs advanced to them and to pay b w a percentage of any recovery bé w’s personal injury clients agreed to reimburse b w for any costs it paid on their behalf regardless of the outcome of their case b w expected its clients to reimburse b w for these advances however b w’s clients did not always do so in the taxable_year in which b w paid the expense b éw deducted expenses for client costs of dollar_figure for fiscal_year and dollar_figure for fiscal_year d w r kelso co the relationship between kelso and badell william kelso mr kelso is the president and owner of kelso an indianapolis construction company badell has known mr kelso since before kevin blume blume has been the secretary treasurer of kelso since date badell has known blume since about when badell was corporate counsel for another company badell and blume also know each other socially legal services performed by b w for kelso badell has performed legal services involving mostly contracts and collection matters for kelso since or b w billed kelso monthly for legal services rendered béw billed kelso dollar_figure for legal services provided from date to date kelso made four payments totaling dollar_figure to b w for legal services provided from date to date b éw usually sues clients whose payments are in arrears if it believes the bill is collectible béw did not try to collect from kelso from date to date roofing services provided by kelso in badell hired kelso to construct a slate roof on the badells’ residence kelso usually gives estimates to customers before beginning to work on projects however it did not give b w or the badells an estimate of the cost of constructing the roof on the badells’ residence kelso began to construct the roof in kelso billed b w dollar_figure on date for constructing the roof on the badell residence b w made no payments to kelso until date kelso did not try to collect that amount for an extended period of time because its personnel believed b w was working off b éw’s charges for legal services by constructing the roof on the badell residence kelso reported the dollar_figure as income on its return and on its gross_profit report for kelso credited its accounts_payable to b w for legal services by dollar_figure as of date kelso worked on the badell residence from to for which it billed b w as follows - jj - date of bill amount billed work performed dollar_figure first house billing dollar_figure second year bill dollar_figure annual work dollar_figure roof gutter repair sec_3 dollar_figure replace damaged slate clean gutters kelso performed roofing work on bé éw’s office building for which it billed b éw dollar_figure in and dollar_figure in kelso had billed b w dollar_figure as of date and dollar_figure as of date for the work performed on the badell residence and the b éw roof from to be preparation of b éw’s tax returns for and b w used a computer_program to prepare its forms 1120s u s income_tax return for an s_corporation for fiscal years and wilson gathered the information for the return and reviewed the return when it was completed badell signed bé éw’s returns as b w’s president f audit of b w’s returns a revenue_agent began examining b w’s returns in date the revenue_agent also examined the returns of b w’s shareholders badell and wilson and met with them separately in date the revenue_agent met with mr kelso and blume on date to discuss the roofing job on the badell residence mr kelso and blume told the revenue_agent that b w intended to work off the cost of the roofing job - - g b w’s and kelso’s payments to each other kelso paid b w dollar_figure on date dollar_figure on date dollar_figure on date and dollar_figure on date kelso began trying to collect the amount owed from b w after the audit of b w discussed at paragraph f above began and after the revenue_agent spoke to mr kelso and blume in date b w paid kelso dollar_figure on date and dollar_figure on date for the work done on the badells’ residence and on b éw’s office building opinion a whether b w received barter income of dollar_figure from kelso in fiscal_year the issue we must decide whether as respondent contends b w received barter income of dollar_figure from kelso in fiscal_year in the form of roofing services kelso provided for the badell residence gross_income includes the fair_market_value of property or services received in exchange for other services see sec_61 88_tc_1282 sec_1_61-2 income_tax regs the fair_market_value of goods and services is normally the amount charged by the providers of the goods and services see 88_tc_523 petitioners’ contentions petitioners contend that b w did not receive barter income in fiscal_year because kelso and b w paid each other in full after b éw’s fiscal_year badell testified that he did not tell mr kelso or blume that he would work off the cost of the roofing services badell testified that b w did not try to collect the debt kelso owed it because b w expected that kelso would pay b éw eventually badell also testified that he did not know whether the work kelso did on his roof was a large or small project and that he did not remember seeing roofing equipment or materials at his home because he was not home during the day when the roofers were there we disagree we decide whether a witness is credible based on objective facts the reasonableness of the testimony the consistency of statements made by the witness and the demeanor of the witness see 140_us_417 338_f2d_602 9th cir affg 41_tc_593 330_f2d_119 5th cir 89_tc_105 ndollar_figure we may discount testimony which we find to be unworthy of belief see 87_tc_74 but we may not arbitrarily disregard testimony that is competent relevant and uncontradicted see 39_f3d_658 -- - 6th cir affg 99_tc_370 and tcmemo_1992_ we found badell’s testimony to be unconvincing and inconsistent with more convincing evidence in the record first badell’s testimony was implausible and incredible he claimed to not know what roofing services kelso had performed at his residence and at the b éw office despite the fact that he testified that he did not pay kelso until the roofing job at his residence was completed to his satisfaction badell’s testimony that he did not socialize with blume is contradicted by blume’s testimony that they did occasionally socialize and that they sometimes drove to football games together second kelso treated the transaction as a barter it billed b w dollar_figure for the roof construction on the badell residence in credited its accounts_payable to bé éw by dollar_figure and reported dollar_figure as income on its return even though b w made no cash payment to kelso that year third although b w billed kelso dollar_figure on date and kelso billed b w dollar_figure on date neither kelso nor béw tried to collect those amounts until after the revenue_agent began the audit fourth the parties did not pay each other in full until several years after providing the roofing job and legal services b w paid kelso in kelso’s fiscal years and and kelso paid b w in bé éw’s fiscal years and fifth b w and kelso had a longstanding business relationship and badell and blume were friends sixth mr kelso and blume told the revenue_agent who conducted the audit of b w and petitioners individually that b w intended to work off the cost of the roofing job blume said he did not recall making this statement we see no reason to doubt the revenue agent’s testimony because it was based on the statements of both mr kelso and blume blume did not deny making the statement and mr kelso did not testify petitioners contend that work off means that b w and kelso agreed to pay the other in money for their services we disagree we construe work off to mean that b w intended to trade legal services for kelso’s roofing services petitioners contend that respondent’s barter theory would improperly convert b w from a cash_basis of accounting to an accrual basis we disagree respondent’s barter theory accelerates into bé w’s fiscal_year income which b éw reported in its and fiscal years all items of gross_income including cash property or services are included in the taxable_year of the cash_basis taxpayer in which the amount was actually or constructively received see sec_1 l c income_tax regs b w and kelso entered into a the parties agreed that mr kelso was unavailable to testify -- bartering transaction under which kelso provided roofing services to b w in béw’s fiscal_year conclusion we hold that b w must include the dollar_figure of roofing services in income in its fiscal_year the year in which kelso provided the services b whether b w may deduct expenses advanced on behalf of clients for fiscal years and petitioners contend that b w may deduct as ordinary and necessary business_expenses for fiscal years and amounts it advanced on behalf of its clients for filing and recording fees court costs and similar expenses in those years we disagree expenses paid_by a taxpayer under an agreement that he or she will be reimbursed for those expenses are loans or advances and are not deductible business_expenses see 63_tc_562 53_tc_217 attorney’s reimbursable costs are not deductible affd per curiam 447_f2d_484 9th cir 36_tc_672 affd 309_f2d_431 9th cir 27_tc_592 affd in part and revd on other grounds 258_f2d_544 5th cir petitioners contend that b w can deduct the costs advanced for its clients because according to petitioners repayment of the advanced costs was contingent upon the outcome of the underlying litigation ie a gross fee arrangement see 56_f3d_1016 9th cir revg tcmemo_1993_224 we disagree in boccardo v commissioner supra the u s court_of_appeals for the ninth circuit held that an attorney’s payment of costs and charges in connection with his or her client’s litigation is deductible if the client is under no obligation to repay the money spent unlike the clients in boccardo b éw’s clients were obligated to reimburse b éw for the costs it paid on their behalf regardless of the outcome of the client’s case thus boccardo does not help petitioners similarly b w may not deduct as business_expenses advances it made to those clients it believed were destitute see hearn v commissioner supra unreimbursed expenses advanced by attorney to clients were nondeductible loans in year paid even though attorney believed it doubtful he would collect these items petitioners contend that in the same tax_year b w advanced costs b w was reimbursed by its clients in an amount greater than conceded by respondent we agree in part and disagree in part in fiscal_year b w’s clients reimbursed béw dollar_figure for costs paid in fiscal_year over and above those conceded by respondent and b éw may reduce its gross_receipts for that year accordingly however petitioners have not shown that b w was reimbursed in an amount greater than that conceded by respondent for fiscal_year petitioners contend that respondent’s disallowance of bé w’s deduction of those costs would have the effect of improperly putting b w on the accrual_method of accounting we disagree although cash-basis taxpayers may deduct business_expenses in the taxable_year paid the costs advanced by b w for its clients were in the nature of reimbursable loans and were not deductible respondent’s disallowance of those deductions did not put béw on the accrual_method of accounting petitioners claim that they may deduct as business_expenses amounts advanced on behalf of clients just as farmers may deduct their expenses for fertilizers chemicals and fuel we disagree tax rules for farmers do not make b éw’s payment of client costs deductible petitioners contend that respondent permitted b w to deduct as business_expenses advances for client costs in prior years and claim that its identical treatment of client costs during the years in issue must similarly be accepted we disagree first petitioners offered no evidence of a prior examination or audit of b éw’s tax returns and thus have not shown that respondent allowed b éw to deduct client advances in prior years second respondent is not precluded from raising an issue even if -- - respondent did not raise it ina prior year see 713_f2d_347 8th cir affg tcmemo_1982_451 haster v commissioner 338_f2d_968 4th cir affg per curiam tcmemo_1964_58 petitioners point out that the amounts b w deducted as advanced costs were less than percent of its total income for fiscal years and and argue that no material distortion_of_income or expenses would result from deducting those costs petitioners’ argument misses the mark respondent did not determine that b éw’s income was distorted by its deduction of advanced client costs instead respondent determined and we agree that b w may not deduct advanced client costs because they were nondeductible loans to its clients c whether petitioners are liable for the accuracy--related penalty for negligence petitioners contend that they are not liable for the accuracy-related_penalty for negligence for and we disagree taxpayers are liable for a penalty equal to percent of the part of the underpayment attributable to negligence or disregard of rules or regulations see sec_6662 and b negligence includes failure to make a reasonable attempt to comply with internal revenue laws or to exercise ordinary and reasonable care in preparing a tax_return see sec_6662 to avoid liability for negligence the badells and wilsons must show - that they acted reasonably and exercised due care in preparing their and tax returns see sec_6664 petitioners concede that b w should not have deducted as office expenses in fiscal years and the cost of buying ptc bancorp stock that the badells should have included in income for and badell’s fringe benefit income from b w in the form of personal_use of corporate-owned automobiles and health and life_insurance for which b w paid the premiums and that the wilsons should have included in income wilson’s fringe benefit income from b w in the form of personal_use of corporate-owned automobiles and life_insurance for which b w paid the premiums they contend that they should not be held liable for negligence because they readily conceded these errors we disagree petitioners provided no evidence as to the reasonableness of their position regarding these items they did not explain how they decided to treat these items on their returns or claim that they investigated the proper treatment of or had authority for their treatment of these items the fact that they conceded their errors does not show they were not negligent see mccullen v commissioner tcmemo_1997_280 petitioners argue that b éw’s tax treatment of advanced client costs was not negligent because b w has used the same method_of_accounting for costs since b w was formed and respondent had not previously challenged it finally - - petitioners contend that because according to petitioners b w did not receive barter income from kelso they are not negligent for their failure to report that income in deciding whether badell and wilson were negligent we consider their legal education and their years of legal experience see 104_tc_518 glenn v commissioner tcmemo_1995_399 affd 103_f3d_129 6th cir petitioners have not shown that they acted with reasonable_cause and in good_faith with respect to these issues they did not explain how they prepared their individual returns for and or provide any authority for the positions they took on those returns we conclude that petitioners are liable for the accuracy-related_penalty for negligence for and decisions will be entered under rule
